DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-7 in the reply filed on 9/20/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if restriction was not required.  Upon further consideration by the Examiner, this is found persuasive.
Accordingly, the restriction is hereby rescinded, and Claims 1-8 will be examined on the merits

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H1176987 to Canon, Inc. (“Canon”).
-From Claim 1: Canon discloses a component fitting structure comprising: 
a first component 11 including an elastic column provided with an engaging piece 12; and 
a second component 14 including a cutout 15 capable of being engaged by the engaging piece, 
wherein the engaging piece includes a first protrusion (12A, top, Fig. 4b) protruding laterally from the elastic column and a second protrusion (12A, bottom, Fig. 4b) protruding in a direction opposite to a protrusion direction of the first protrusion, and the cutout includes a first edge (151) configured to oppose the first protrusion and a second edge (15a + 152) configured to oppose a part of the second protrusion and open a remainder of the second protrusion, after the first component and the second component are assembled.

    PNG
    media_image1.png
    287
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    470
    491
    media_image2.png
    Greyscale

Reproduced from Canon (Examiner Annotated)
-From Claim 2: Canon discloses wherein the engaging piece includes a first sliding surface 12b configured to slide on the first edge during assembly of the first component and the second component, and the first sliding surface moves the engaging piece in the direction opposite to the protrusion direction of the first protrusion. 
-From Claim 3: Canon discloses wherein the engaging piece includes a second sliding surface 12c configured to slide on the second edge during assembly of the first component and the second component, and the second sliding surface moves the engaging piece in a direction orthogonal to a protrusion direction of the second protrusion.
-From Claim 4: Canon discloses wherein a gap (shown in Figure above) is formed between the second protrusion and the second edge after assembly of the first component and the second component.
-From Claim 5: Canon discloses wherein the engaging piece is provided at a tip of the elastic column. 
-From Claim 6: Canon discloses wherein the second edge is L-shaped (shown in Figure above).
Claim 7: Canon discloses a positioning member 13 configured to position an assembly position of the first component and the second component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canon.
-From Claim 8: Canon does not disclose an automatic assembly system comprising: a robot including the component fitting structure of claim 1 and configured to assemble the first component and the second component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the assembly/process of the product of claim 1, with a robot as is commonly known in the mechanical arts, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/12/2022